Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
This application is a 371 of PCT/EP2017/075995.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7 under Section II, filed October 4, 2021, with respect to claims 11, 13, 14, 16-18, 80, and 81 have been fully considered and are persuasive.  The rejections of 11, 13, 14, 16-18, and 80 under 35 USC 112(a) have been withdrawn.
 Applicant’s arguments, see pages 7-8 under Section III, filed October 4, 2021, with respect to claims 11, 13, 14, 16-18, 80, and 81 have been fully considered and are rejection of 11, 13, 14, 16-18, 80, and 81 under 35 USC 103 has been withdrawn. 

Election/Restrictions
 Claim 11 is allowable. The restriction requirement between Group I and II and election of species requirement, as set forth in the Office action mailed on July 17, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 17, 2020 is partially withdrawn.  Claims 15 and 31-35, directed to host cells depending from the allowed claim and a method of using the allowed claim are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12 and 19-30, directed to host cells remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John E. Conour on November 24, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow:  
	Cancel claims 12, 19-31, and 33-34.

Allowable Subject Matter
Claims 11, 14-15, 32, 35, and 82 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior discloses a pathway for producing citronellal via geraniol from IPP and DMAPP: IPP and DMAPP → GPP by GPPS, GPP→ geraniol by GES, geraniol → geranial by GeDH, and citral →  citronellal by ENR (see Avisar – form PTO-892, page 2, lines 1-8 and page 16, line 28 through page18, line 25) and Ag_GPPS of SEQ ID NO:17, Cr_GES of SEQ ID NO:18, KI_KYE1 of SEQ ID NO:7, and Rs_GeDH of SEQ ID NO:2 or 20 were known in the prior art (see Liu – form PTO-892, Chapparoo-Riggers – form PTO-892, Simkin – form PTO-892, and see A0A0K2YIV5_9NOCA. UniProtKB/TrEMBL. November 11, 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652